tcmemo_2010_255 united_states tax_court eileen l pugsley petitioner v commissioner of internal revenue respondent docket no filed date mario j fazio for petitioner katherine lee kosar for respondent memorandum findings_of_fact and opinion kroupa judge this case arises from a request for relief from joint_and_several_liability under sec_6015 f for the years and years at issue respondent denied petitioner’s request for relief and petitioner 1all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated timely filed a stand-alone petition the issue for decision is whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 we hold that she is not findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner resided in glen ellyn illinois at the time she filed the petition petitioner married daniel pugsley dr pugsley in the pugsleys divorced in date after years of marriage petitioner seeks innocent spouse relief from tax_liabilities arising from dr pugsley’s sole_proprietorship during the years at issue dr pugsley owned and operated a dental practice from through the years at issue petitioner graduated from college with an english degree in and worked for nine years before leaving the workforce to raise the pugsleys’ four children petitioner later earned a dual graduate degree in education and psychology from kent state university in petitioner thereafter worked as a school psychologist at high schools in ohio and illinois the pugsleys managed their finances out of two bank accounts while they were married dr pugsley paid some of the family’ sec_2this court has jurisdiction to determine whether sec_6015 relief is warranted after a request for relief has been denied by the commissioner see sec_6015 larger expenses such as the home mortgage and car payments from his dental practice’s bank account the pugsleys paid general household expenses from a personal joint bank account joint account petitioner deposited all of her earnings into the joint account and dr pugsley periodically deposited funds into the joint account the pugsleys appeared to live a very comfortable life they sold their first home in for dollar_figure and therefter took out a dollar_figure mortgage to purchase a new home for dollar_figure they spent dollar_figure a month to belong to a tony athletic club three of their four children attended expensive private colleges the colleges their children attended included middlebury college dennison university and rhode island school of design the pugsleys experienced financial difficulties in the early 1990s they failed to pay federal and state taxes resulting in tax_liens being placed on their home petitioner claims that she did not know about the liens until the pugsleys decided to sell their house in even though the liens were filed against both her and dr pugsley the pugsleys used the proceeds from the sale of their first home to pay off their debts and have the liens removed in addition dr pugsley began suffering from depression and alcoholism following the death of his mother in dr pugsley typically drank at least one bottle of red wine every day during the years at issue dr pugsley’s alcoholism caused his productivity at his dental practice to suffer petitioner found creditor notices in the mail and questioned dr pugsley about their finances he assured her that their finances were in order and she failed to question him further though petitioner claims to have had no knowledge of their financial problems she did know that they were receiving great financial support from his and her parents through gifts and inheritances dr pugsley’s father gave the pugsleys more than dollar_figure to help pay household obligations petitioner received dollar_figure in inheritances from her parents’ estates that she used to pay a portion of their children’s college tuition in dr pugsley hired tim mikolay mr mikolay a certified_public_accountant cpa to prepare the pugsleys’ joint tax returns every year dr pugsley received the return prepared by mr mikolay and then stuffed the return in his desk drawer at his dental office neither dr pugsley nor petitioner signed or filed the returns or made any payment for the to tax years petitioner did not inquire about the pugsleys’ tax 3the pugsleys’ joint tax_return for was dated as signed on date petitioner testified at trial that the stated date on the return was an error and that the pugsleys probably executed the return with the other unfiled returns in as discussed below returns during this period mr mikolay learned that dr pugsley had not been filing the joint tax returns he stopped preparing the pugsleys’ joint tax returns in dr pugsley told petitioner that he had hired a new cpa to prepare their joint tax_return for when in fact the return for had not been prepared or filed dr pugsley admitted his fabrication to petitioner in after she unsuccessfully tried to contact the fictitious cpa the pugsleys then hired neil johnson mr johnson a cpa in mr johnson prepared the pugsleys’ joint tax returns for and in date the following year the pugsleys filed a joint tax_return for but failed to pay the balance shown as due the pugsleys timely filed a joint_return for and paid in full the tax due dr pugsley’s dental license expired in after he failed to complete his continuing education requirements he continued to practice dentistry until the ohio state dental board shut down his practice in date dr pugsley continued to get dressed every morning in his usual medical scrubs and told petitioner that he was going to the office though he was really going to a parking lot to consume alcohol petitioner received calls from many of dr pugsley’s patients asking why he was not showing up 4dr pugsley’s dental license was reinstated in date for appointments when petitioner told him about the calls he claimed he had already returned the patients’ calls and rescheduled their appointments she failed to pursue this issue dr pugsley’s depression and alcoholism reached a low in date when he threatened suicide he was immediately admitted to a rehabilitation facility for treatment while dr pugsley was in the rehabilitation facility petitioner found the unexecuted and unfiled returns for the through tax years unfiled returns in dr pugsley’s desk drawer as well as notices that their home mortgage was in foreclosure petitioner and dr pugsley remained together following his release from the rehabilitation facility dr pugsley filed for bankruptcy in date to be relieved of their financial mistakes rather than sell their house dr pugsley voluntarily dismissed the bankruptcy in date petitioner thereafter contacted mr johnson mr johnson advised her to execute the unfiled returns and send them to the internal_revenue_service irs before filing the returns petitioner filed a claim for sec_6015 relief in date the irs denied her claim because the irs had not received the unfiled returns the pugsleys did not execute the unfiled returns until date the couple lived together until the mortgage on their marital residence was foreclosed in date in date petitioner moved to illinois to work as a high school psychologist she earns over dollar_figure per year with minimal expenses she provides financial assistance for her youngest child who is still in college around date petitioner and dr pugsley executed a separation agreement dr pugsley agreed to provide petitioner with dollar_figure monthly spousal support for ten years beginning in date dr pugsley also agreed to pay petitioner dollar_figure a month for ten years representing her half of the marital assets and dollar_figure a month in health insurance payments for her children dr pugsley accepted liability for the outstanding taxes in the separation agreement dr pugsley subsequently agreed to pay the irs dollar_figure a month to settle the joint liabilities petitioner filed new claims for sec_6015 relief in march and date that covered the years at issue she subsequently submitted a form 433-a collection information statement together with related banking documentation respondent denied petitioner’s requests based on the information she had provided petitioner appealed the determination and respondent’s appeals_office again disallowed her claim for relief the appeals_office determined among other things that petitioner would not suffer economic hardship if obligated to pay the tax_liabilities petitioner knew or had reason to know that the tax_liability reported on each return would not be paid and petitioner was not legally_separated from dr pugsley the appeals_office noted that there was no abuse to consider in its determination petitioner did not suffer from any physical or mental health issues and petitioner was compliant with the tax laws as of the time of determination moreover the appeals_office determined that petitioner would have dollar_figure available monthly to make payments petitioner filed an individual return for as an unmarried_head_of_household with two exemptions on the advice of mike mahoney a cpa petitioner did not report any of the spousal support payments she received from dr pugsley as income petitioner also erroneously stated that she contributed dollar_figure to an individual_retirement_account ira on her return for opinion we must decide whether respondent erred in denying petitioner relief from unpaid tax_liabilities for the years at issue petitioner argues that she believed her ex-husband would pay their tax_liabilities and that it is inequitable to hold her liable when the underpayments were attributable to her ex- husband only sec_6015 applies as this case involves underpayments of taxes shown on joint returns the commissioner married taxpayers who elect to file a joint_return are jointly and severally liable for the entire tax due see sec_6013 a spouse or former spouse may petition the continued has the discretion to relieve a spouse or former spouse of joint liability if taking into account all the facts and circumstances it is inequitable to hold that spouse liable for any deficiency or unpaid tax sec_6015 sec_1_6015-4 income_tax regs we begin with the standard of review and the burden_of_proof respondent urges us to review the case for abuse_of_discretion to do so however would be to reject our previous holding that the standard of review is de novo 132_tc_203 a trial de novo requires independent judicial determination of the issues in the case see eg 420_f3d_287 3d cir 314_f3d_1229 10th cir the spouse requesting relief generally bears the burden_of_proof see rule a 119_tc_306 affd 101_fedappx_34 6th cir the commissioner has outlined procedures for determining whether a requesting spouse qualifies for equitable relief under sec_6015 see revproc_2003_61 2003_2_cb_296 the requesting spouse must meet seven threshold conditions before the commissioner will consider a request for relief id sec_4 continued commissioner for relief from joint_and_several_liability in certain circumstances see sec_6015 in cases involving an underpayment_of_tax as here sec_6015 and c does not apply but equitable relief may be available under subsec f sec_1_6015-4 income_tax regs revproc_2003_61 sec_2 2003_2_cb_296 c b pincite the parties agree that petitioner has met the preliminary requirements for relief i safe_harbor for sec_6015 relief we now turn to whether petitioner satisfies the three conditions of a safe_harbor under sec_6015 that the commissioner has established see gonce v commissioner tcmemo_2007_328 billings v commissioner tcmemo_2007_234 revproc_2003_61 sec_4 c b pincite equitable relief will ordinarily be granted if the requesting spouse fulfills all three conditions of the safe_harbor the first condition is that the requesting spouse was no longer married to or legally_separated from her former spouse at the time she filed the request for innocent spouse relief petitioner filed three separate innocent spouse relief requests the request at issue was filed in date at the time the pugsleys were still married they did not enter into a separation agreement until date and were not divorced until date petitioner does not satisfy this condition accordingly petitioner does not qualify under the safe_harbor and we need not consider the other two conditions ii balancing test for determining whether sec_6015 equitable relief would be appropriate when a requesting spouse fails to satisfy the safe_harbor conditions the commissioner may determine through a balancing test whether equitable relief is appropriate the commissioner has listed relevant factors to be weighed by the commissioner in determining relief see revproc_2003_61 sec_4 c b pincite the factors include whether the requesting spouse is separated or divorced from the nonrequesting spouse had knowledge or reason to know that the nonrequesting spouse would not pay the income_tax_liability would suffer economic hardship if relief were denied complied with income_tax laws in years after the year at issue received significant economic benefit from the unpaid income_tax_liability was abused by the nonrequesting spouse and was in poor health when signing the return or requesting relief and whether the nonrequesting spouse had a legal_obligation to pay the outstanding liability id sec_4 the list is nonexhaustive and no single factor is determinative id we address each of the factors in turn a marital status we first consider petitioner’s marital status this factor weighs in favor of the requesting spouse if he or she is separated or divorced from the nonrequesting spouse id sec_4 i petitioner’s marital status changed from the time relief was requested to the time of trial we must therefore look at petitioner’s marital status at the time of trial in applying the balancing test under de novo review see wilson v commissioner tcmemo_2010_134 petitioner and dr pugsley divorced in date before trial of this case in june b knowledge or reason to know that nonrequesting spouse would not pay liability the second factor is whether the requesting spouse knew or had reason to know that the nonrequesting spouse would not pay the tax_liability petitioner requests relief from liability for unpaid taxes reported on the returns for and signed and filed in and the return for signed and filed in returns at issue respondent argues that it was unreasonable for petitioner to think that dr pugsley would pay the tax_liabilities when she signed the returns at issue we agree petitioner knew that dr pugsley had a history of failing to pay their joint tax_liabilities petitioner found many unfiled returns showing unpaid liabilities stuffed inside dr pugsley’s desk drawer and also was aware that federal and state tax_liens had been placed on their previous residence because of unpaid taxes moreover petitioner knew that her family had serious financial troubles dr pugsley filed for bankruptcy in and the pugsleys had to rely on over dollar_figure in family gifts and inheritances to pay for their household necessities and children’s college tuition petitioner testified that she knew the family finances were utterly devastated and that bills were not being paid she nevertheless signed the returns we have consistently found that a requesting spouse’s knowledge of the couple’s financial difficulties deprives the requesting spouse of reason to believe that his or her ex-spouse will pay the tax_liability stolkin v commissioner tcmemo_2008_211 gonce v commissioner supra butner v commissioner tcmemo_2007_136 the pugsleys’ financial difficulties and previous tax problems should have put petitioner on notice that dr pugsley would not pay the tax_liabilities we also question how petitioner could reasonably believe dr pugsley would pay the tax_liabilities after his long history of deceit and dishonesty in addition to hiding their tax returns for many years dr pugsley created an elaborate fabrication about a fictitious cpa who would file their joint tax_return for dr pugsley also was not forthcoming with petitioner about losing his dental license and having his office shut down rather he continued to dress every morning in his dental scrubs pretending he was going to work rather than tell petitioner the truth petitioner is a highly educated person and she knew that dr pugsley had lied to her many times in the past including about the filing of their returns and payment of their taxes we find it unlikely that she would believe such a habitual liar we cannot accept petitioner’s claim that she had no knowledge or reason to know that dr pugsley would not pay the liabilities we find that petitioner had reason to know at the time she signed the returns that her ex-husband would not pay the joint tax_liabilities this factor weighs against relief c economic hardship a third factor focuses on whether the requesting spouse would suffer economic hardship if relief were denied a denial of sec_6015 relief imposes economic hardship if it prevents the requesting spouse from being able to pay his or her reasonable basic living_expenses butner v commissioner supra sec_301_6343-1 proced admin regs reasonable basic living_expenses are based on the taxpayer’s circumstances but do not include amounts needed to maintain a luxurious standard of living sec_301_6343-1 proced admin regs relevant circumstances include the taxpayer’s age ability to earn an income number of dependents and status as a dependent sec_301_6343-1 proced admin regs the amount of property available to satisfy the taxpayer’s expenses is also considered butner v commissioner supra sec_301 b ii d proced admin regs petitioner receives dollar_figure per year in salary dollar_figure in monthly spousal support dollar_figure in monthly marital asset payments and dollar_figure per month for health insurance payments for her children petitioner testified that her monthly expenses are minimal petitioner has no dependents though she provides some financial support to her youngest child respondent determined that based on petitioner’s spousal support and salary petitioner had monthly disposable income of dollar_figure that could be applied to the tax_liabilities we agree that petitioner may not have the means to pay the entire tax at once we note however that she can meet her basic living_expenses while making periodic_payments against the liabilities see stolkin v commissioner supra we find that petitioner has the means to make monthly payments to reduce the tax_liabilities and that denying her claim for relief will not impose an economic hardship on her this factor weighs against relief d subsequent compliance with income_tax laws a fourth consideration is whether the requesting spouse made a good_faith effort to comply with income_tax laws in subsequent years respondent’s appeals_office determined that petitioner was compliant with tax laws as of petitioner failed however to report spousal alimony as taxable_income after her separation agreement was executed in date she also claimed a dollar_figure deduction for contributing to an ira but failed to make the requisite contribution she alleges to have filed an amended_return only after the issue was brought to her attorney’s attention though no amended_return was submitted into evidence this factors weighs against relief e economic benefit from items giving rise to liability a significant benefit for purposes of sec_6015 is any benefit in excess of normal support sec_1_6015-2 income_tax regs petitioner spent dollar_figure a month to belong to a tony athletic club and purchased a home for over dollar_figure petitioner also sent her children to expensive private colleges the facts and circumstances presented strongly suggest that petitioner received a significant benefit from the failure to pay the tax_liabilities this factor also weighs against relief f abuse by nonrequesting spouse petitioner argues that dr pugsley’s financial irresponsibility constituted a form of financial abuse against her we have indicated however that nonphysical abuse will weigh in favor of relief only where it is severe enough to incapacitate a requesting spouse in the same manner he or she would be incapacitated by physical abuse nihiser v commissioner tcmemo_2008_135 there is no evidence that dr pugsley’s lies regarding their financial records incapacitated petitioner this factor is neutral g poor health when signing return or requesting relief petitioner did not allege that she was in poor health when she signed the return or when she requested relief respondent determined that this factor is neutral and we have no information to find otherwise h nonrequesting spouse’s legal_obligation to pay liability petitioner argues that she should be relieved of liability for the tax underpayments because the separation agreement specifically required dr pugsley to pay the taxes for the years at issue respondent does not question the validity of the court order respondent argues and we agree however that the legal_obligation to pay is not a persuasive factor in favor of relief in this case we consider under this factor whether the requesting spouse had reason to believe upon entering into the agreement that it would not be upheld by the nonrequesting spouse revproc_2003_61 sec_4 a iv c b pincite dr pugsley has a long history of not paying his tax_liabilities it is difficult to put much weight on his agreement in the separation agreement to pay the taxes we find that petitioner had reason to believe that dr pugsley might not pay the liabilities this factor is neutral iii conclusion in summary one factor weighs in favor of relief four factors weigh against relief and three factors are neutral after weighing the testimony and evidence in this fact-intensive and nuanced case we conclude that it would not be inequitable to hold petitioner jointly and severally liable for the joint tax_liabilities for each of the years at issue we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit decision will be entered for respondent
